Citation Nr: 1015696	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-30 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to afford a Veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  

Here, the Veteran was formally diagnosed with obstructive 
sleep apnea in March 2004.  Service treatment records do not 
reveal any complaints or diagnoses related to sleep apnea.  
However, the Veteran contends that he suffered from symptoms 
of sleep apnea "well before" his retirement from service in 
June 1997.  In support of his claim, the Veteran's spouse 
submitted a lay statement indicating that he has been 
suffering from sleep apnea symptoms such as snoring loudly, 
brief moments of no breathing, and choking and gasping spells 
while asleep, in addition to frequently being tired, since 
the beginning of their marriage in 1986.  Furthermore, the 
Veteran's former Navy supervisor submitted a lay statement 
indicating that he suffered from "all of the classic 
symptoms" of sleep apnea, such as daytime sleepiness, 
irritability, fatigue, difficulty concentrating, and 
tardiness, since 1991.  The former Navy supervisor further 
indicated that overall awareness of sleep apnea was basically 
unknown at the time.

Although the Veteran was afforded a VA respiratory 
examination in February 2006, at which time he was again 
diagnosed with obstructive sleep apnea, the examination 
report did not offer an opinion as to the probable etiology 
and date of onset of the condition.  The Board notes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the lay 
evidence presented here is not sufficient to make a favorable 
decision on the claim, it is sufficient to trigger the VA's 
duty to obtain a medical opinion to determine the likely date 
of onset and etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current respiratory 
disorder.  The claims file, including a 
copy of this Board decision, should be 
made available for review by the examiner.  

The examiner should specifically detail 
any current respiratory disability.  The 
examiner must also acknowledge and discuss 
the Veteran's report of a continuity of 
symptoms since service, as well as the lay 
statements reporting in-service 
respiratory symptomatology.  Then, the 
examiner should offer a medical opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any current respiratory 
disorder had its onset in service or is in 
any other way causally related to his 
active service.

2.  The RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought 
on appeal may now be granted.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


